Citation Nr: 0331575	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for reproductive 
problems.

4.  Entitlement to service connection for peroneal 
tenosynovitis of the ankles (claimed as swollen ankles).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
August 1971, and from October 1990 to May 1991.  He also had 
many years of service in a reserve component of the Armed 
Forces, with occasional periods of active duty for training 
or inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Houston, Texas (RO), in which the RO denied entitlement to 
service connection for hearing loss; tinnitus; anxiety 
disorder, not otherwise specified (claimed as sleeping 
problems); hair loss and skin conditions claimed as due to 
undiagnosed illness; reproductive problems; peroneal 
tenosynovitis of the both ankles (claimed as swollen ankles); 
and unspecified Desert Storm syndrome.  The veteran filed a 
timely notice of disagreement in August 2001 and indicated 
disagreement with the RO's determination as to each of the 
seven claims.  The RO issued a statement of the case (SOC) in 
August 2002.  The veteran filed a substantive appeal (VA Form 
9) in August 2002, but only as to the denial of the claims of 
entitlement to service connection for hearing loss, tinnitus, 
reproductive problems, and peroneal tenosynovitis of the 
ankles.

The Board has reviewed the evidence in this case and finds 
that a remand is required in order to satisfy the statutory 
duty to assist the veteran in the development of his case 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)).  


REMAND

In November 2000, the President signed into law the VCAA, 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  The statute also revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans, 
supra at 1348 (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA; nor does the record 
reflect that the RO issued an evidence-development letter 
consistent with the notice requirements of the VCAA.  The 
Court has indicated that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, requires the RO to inform a claimant as to which 
evidence VA will provide and which evidence the claimant is 
to provide, and require remand where the RO failed to do so 
before transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

In addition, the Board notes that the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
5103A(d) (West 2002).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2003).  In 
this case the veteran underwent VA examinations for audio, 
ears, and joints, and also a general medical examination in 
October 2000.  It is apparent from the examination reports 
that the claims file was not reviewed by the examiners; in 
fact, on the audio and general medical examination reports, 
it was specifically noted that there was no claims file to 
review.  See 38 C.F.R. § 4.2.  

The fact that these examinations were conducted without 
access to the veteran's claims file renders the subject 
examination inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003).  ("It is . . . essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991), to the 
effect that "fulfillment of the statutory duty to assist . . 
. includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (Emphasis 
added.)  Accordingly, further development is warranted.

The Board is of the opinion that association with the claims 
file of contemporaneous, comprehensive VA examinations would 
materially assist in the adjudication of the veteran's 
appeal, as well as satisfy the statutory duty to assist the 
veteran in the development of his case under the new law.  In 
addition, we observe that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted an 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and Paralyzed 
Veterans of America, supra, as it applies to 
each issue, and with consideration of any 
other pertinent judicial or legislative 
guidance which may be forthcoming.  

3.  The RO should arrange for the veteran to 
undergo appropriate examinations for hearing 
loss, tinnitus, reproductive problems, and 
peroneal tenosynovitis of the ankles.  The 
claims folder must be provided to the 
examiner for review in conjunction with any 
examination.  Each examiner should conduct 
an examination of the veteran (for the 
specified disorder), and provide a diagnosis 
of any pathology found.  The examiner should 
specifically comment on the etiology of the 
veteran's claimed hearing loss, tinnitus, 
reproductive problems, and peroneal 
tenosynovitis of the ankles.  In particular, 
each examiner should render an opinion on 
the specific disorder under evaluation, as 
to whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the claimed disorder is etiologically 
related to an incident of military service, 
or whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).  

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the August 2002 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


